UNITED STATES FEDERAL DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
AT DAYTON

IRON WORKERS DISTRICT CASE NO. 3:18CV351
COUNCIL OF SOUTHERN OHIO &
VICINITY BENEFIT TRUST, et al.

Plaintiffs,
Vv. JUDGE WALTER H. RICE
MILLENNIUM STEEL, INC. AMENDED ORDER GRANTING
MOTION FOR ORDER TO DISBURSE
Defendants. FUNDS

 

This action came before the Court on a Motion for an Order to Disburse Funds filed by
Iron Workers District Council of Southern Ohio & Vicinity Benefit Trust, Iron Workers District
Council of Southern Ohio & Vicinity Pension Trust, and Iron Workers District Council of
Southern Ohio & Vicinity Annuity Trust (collectively “Judgment Creditors”). Judgment
Creditors’ Motion for Disbursement of Funds is hereby GRANTED. Of the funds received from
Garnishee First Financial Bank minus any poundage and costs to this Court, $27,037.92 shall
immediately be disbursed to Plaintiffs’ counsel at:

Faulkner, Hoffman & Phillips, LLC

c/o Joseph C. Hoffman, SJr., Esq.

20445 Emerald Parkway Drive, Suite 210
Cleveland, OH 44135.

IT IS SO ORDERED.

Dated: @~-218-(& (Xe. ho

WALTER H. RICE, UNITED STATES
DISTRICT JUDGE
